Citation Nr: 0921031	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-35 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain with lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1996 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In April 2008, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Mechanical low back pain with lumbar spondylosis is 
manifested by limitation of motion that does not equate to 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
mechanical low back pain with lumbar spondylosis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2006, March 2006, January 2008 and July 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, his claim was reviewed and a 
supplemental statement of the case was issued in February 
2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006, January 2008, and 
July 2008 correspondence. 

The Board also acknowledges a recent decision from the Court 
that provided additional guidance regarding the content of 
the notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Notice as to these matters was provided in the July 2008 
correspondence.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 must be considered.  When a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Board notes that, effective September 26, 2003, VA 
revised the criteria for rating all disabilities of the 
spine, including IVDS.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

The Veteran filed his claim for increase in January 2006.  
For reasons unknown to the Board the RO considered both the 
former regulations no longer in effect as well as the current 
regulations for evaluating spinal disabilities.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

Factual Background and Analysis

Historically, by rating action in December 2001, the RO 
granted service connection for mechanical low back pain with 
lumbar spondylosis and awarded a 10 percent disability 
rating, effective December 18, 2001, under the provisions of 
former 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) for 
intervertebral disc syndrome (IVDS).  

The Veteran filed his claim for an increased rating in 
January 2006.

December 2005 VA medical records revealed that the Veteran 
was seen for a complaint of back pain for two weeks.  He 
denied any radiating pain, any numbness or tingling in the 
legs or bowel/bladder problems.  The pain began after he had 
lifted someone.

The Veteran underwent a VA medical examination in February 
2006.  He complained of an achy pain in the lower back if he 
stood for a prolonged period of time; lifting caused an 
increase in pain; and he reported pain with exercise.  There 
were no pain radiation or bowel or bladder symptoms.  The 
Veteran reported neither incapacitating episodes nor flare-
ups other than symptoms exacerbated by standing and lifting.  
He was then taking Flexeril and Voltaren.  On physical 
examination, no muscle spasms or tenderness of the 
paravertebral muscles were noted.  There was no evidence for 
radiculopathy found.  Range of motion of the spine was 
measured as: flexion to 80 degrees (when he felt a pulling 
sensation in the lower back but no pain), extension to 30 
degrees (without pain), bilateral laterally to 30 degrees 
(without pain), and bilateral rotation to 20 degrees (without 
pain).  This range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  Diagnosis was lumbar spondylosis.

The Veteran underwent a VA examination in September 2006.  He 
complained of monthly flare-ups that lasted 4 to 7 days at a 
time during which he had low back pain without radiation.  He 
took some muscle relaxers or analgesics and estimated he had 
missed a week of work during the past year due to his low 
back pain.  He also had back pain if he walked more than 100 
yards and noted one incapacitating episode due to his back in 
January 2006 when a physician prescribed bed rest for two 
days.  His back pain affected his activities of daily living 
only during flare-ups and he denied using any assistive 
devices.  

On physical examination, his range of motion for the spine 
measured as follows: flexion to 70 degrees, extension to 25 
degrees, bilateral lateral flexion to 25 degrees each, and 
bilateral rotation to 45 degrees each.  This range of motion 
was not painful with repetitive use and was without pain 
except for end-of-range pain on left lateral flexion.  
Palpation of the back revealed no spasms or tenderness.  
Neurologically motor strength and tone and light touch 
sensation were normal in both lower extremities.  Gait was 
normal.  Diagnosis was lumbar strain.  

Private medical records from Moore Orthopedics dated in 
October 2006 revealed that the Veteran did not really have 
any radicular sounding complaints.  Pain was located in the 
lumbar area and not in the iliac or sacral area.  Moving his 
back was just mildly uncomfortable in the lumbar area.  Light 
touch to the lower extremities was normal. It was noted that 
the Veteran stated that he was disabled because of his back.  
An X-ray study of the lumbar spine was "really pretty much 
normal."  A magnetic resonance imaging (MRI) scan showed 
moderate spondyloarthropathy from L3-4 through L5-S1.  
Diagnosis was chronic low back pain.  

During a video conference Board hearing in April 2008, the 
Veteran testified that, on average, his back disorder made 
his miss one day of work or one day of school a month.  He 
was a full-time student studying criminal justice and a part-
time security officer.  He also testified to burning 
sensations in his thighs and tingling in his feet which he 
said doctors said were caused by his back.  Though he said 
that a doctor had recommended that he use a cane, the Veteran 
said that he did not do so and was able to walk with a book 
bag and drive 30 minutes to school.  (See transcript at pp. 
3-5, 7-12.)  

A May 2008 VA outpatient medical record noted that the 
Veteran walked with a normal gait.

The Veteran underwent a VA examination in October 2008.  The 
Veteran complained of daily low back pain and said that the 
pain tended to come and go throughout the day depending on 
his activity or sitting position.  His pain averaged 6 out of 
10 in intensity and occasionally radiated down to his 
bilateral lower extremities.  He said that at times his 
ability to walk was affected because of the pain.  He denied 
any incapacitating episodes over the past 12 months in which 
a physician prescribed bed rest.  Aggravating factors 
included prolonged standing and prolonged sitting.  
Significant stiffness was noted in the lumbar spine.  The 
Veteran denied surgery, injections or therapy in his lumbar 
spine.  He currently took Ibuprofen and an unknown muscle 
relaxer as needed for pain.  He denied flare-ups or that his 
activities of daily living were affected by his back pain.  
He did not use any assistive devices.  

On physical examination, range of motion was measured as 
follows: flexion to 75 degrees, extension to 15 degrees, 
bilateral lateral flexion to 30 degrees each, and bilateral 
rotation to 55 degrees each.  All measurements were within 
end-of-range pain.  Range of motion was not limited following 
repetitive use.  There was no spasm noted, but he did have 
tenderness at L5.  He had positive straight leg raise on the 
left and a negative straight leg raise on the right.  
Otherwise, there was 5/5 strength in all four extremities 
with normal sensation and normal deep tendon reflexes that 
were symmetric.  There was no abnormal kyphosis, scoliosis or 
lordosis noted.  X-ray films of the lumbar spine showed some 
strengthening of the lumbar spine suggestive of spasm, but 
otherwise were without significant abnormalities 
representative of degenerative change or decrease in disc 
space height.  Diagnosis was chronic lumbosacral strain.  

Based on the evidence of record, there are no findings that 
would warrant a rating in excess of 10 percent solely under 
the criteria of the General Rating Formula.  None of the 
competent medical evidence of record shows that the Veteran 
has forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, the 
criteria required for the next higher (20 percent) rating for 
disabilities of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  Therefore, a rating in excess 
of 10 percent under Diagnostic Code 5237 is not warranted.

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the Veteran's service-
connected low back disability because the evidence of record 
does not document any incapacitating episodes with bed rest 
prescribed by a physician having a total duration of at least 
2 weeks but less than 4 weeks during a 12-month period-the 
criteria for a higher, or 20 percent, rating for IVDS.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008) (effective 
from September 26, 2003).  

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  The competent medical 
evidence reflects that the assigned 10 percent rating 
properly compensates the Veteran for the extent of functional 
loss resulting from any such symptoms.  The VA examinations 
of record noted above showed range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

There also is no medical evidence of any separately ratable 
neurological disability due to the Veteran's service- 
connected lumbar spine disability.  The VA examinations and 
private medical records noted above showed no pain radiation 
to the extremities or bowel or bladder symptoms or 
radiculopathy.  While the Veteran testified to burning 
sensations in his thighs and tingling in his feet, there are 
no physician characterizations that any such radiculopathy is 
a separately ratable neurological disability.  The competent 
medical evidence of record showed there were no objective 
findings of radiculopathy and neuropathy.

The Board acknowledges the Veteran and his representative's 
contentions that his low back disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For all the foregoing 
reasons, the Board finds that there are no objective medical 
findings that would support the assignment of a rating in 
excess of 10 percent for a low back disability.  Therefore, 
entitlement to an increased rating for a low back disability 
is not warranted.  The Board has considered staged ratings 
under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected low back disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  During his Board 
hearing the Veteran testified that about once a month he lost 
a day of work from his part-time job or a day from classes 
due to back pain.  Objective medical findings are not 
indicative of any unusual or marked interference with any 
current employment (i.e., beyond that contemplated in the 
assigned 10 percent rating).  Consequently, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain with lumbar spondylosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


